DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.  
Regarding claim 1, on pages 8-9 of applicant’s remarks, applicant’s traversal of the rejection of claim limitation “generating Constraint Application Protocol (COPA) resource identifiers of the resources from the scope information and the location information and provided as a plurality of addresses each of which is for each the resources” of the instant claim acknowledged and considered;
	In response, the examiner respectfully disagrees. It is noted that the applicant has a total difference interpretation of claim limitation “resource identifier, location information, and/or resource within context of applicant’s disclosure.  The examiner would like to point out that Fig. 4 of applicant’s disclosure clearly reveal the main invention idea of applying COPA technology to control and command the lighting switch within a house, for example, the CoAP uri: “coap:://Lamp1.example.com; coap:://Livingroom.example.com/3ffe:abba:” have indicated the resource identifier, Livingroom Lamp1, resource, Lamp1, and location information Lamp1 of Livingroom.  In this case, the examiner did not see any difference from the technology from CoAP reference and applicant’s reference, CoAP discloses the concept of the “resource identifier” as controlling the light information of window or door at the house as described in Table 2 and 4 (page 35-37), i.e., “illuminary1,” “lm_R2-4-015_wndw,” “/light/left,” “light” type as described in Table 4, clearly, the scope information is “illuminary1,” and “lm_R2-4-015_wndw,” operates in local area network under DNS system (para. 33-34), CoAP further discloses the location information described in  “lm_R2-4-015_wndw,” and “/light/left.” Table 4 is disclosing the concept of COPA technology layout, as further described on page 35 of CoAP reference, the reference further 
	Regarding claim 3, on pages 10 of applicant’s remarks, applicant argues that CoAP fails to disclose the concept of “wherein said scope information is provided as a set of Information Centric Networking, ICN, scopes” is acknowledged and considered;
	In response, the examiner respectfully disagrees. According to applicant’s disclosure para. 5, “An illustrative example of an ICN scope would be lights of a room in a house;” under broadest reasonable interpretation CoAP disclose a network scope of illuminary1,” “lm_R2-4-015_wndw,” “/light/left,” “light to be controlled (Table 4, pages 35).
	Regarding claim 5, 12-17, and 21, on pages 7 of applicant’s remarks, applicant’s remarks are acknowledged and considered;
	Those claim limitations are met by pages 35-36 of CoAP reference. Please refer to the rejection section below.
	Regarding claim 7, on pages 10 of applicant’s remarks, applicant argues that CoAP reference fails to disclose the claim limitation “the location information is acquired from a gateway of the local network;”

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, 11-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Constraint Application Protocol  (hereinafter refers as CoAP).

	Regarding claim 1, CoAP discloses a method for making resources discoverable, the method being performed by a resource location mapping node, the method comprising:
the resource location mapping node acquiring scope information of a local network (ABCD, Table 2) and location information enabling determination of specific locations of resources in the local network (Table 4, page 34-36, i.e., “illuminary1,” “lm_R2-4-015_wndw,” “/light/left,” “light” type );
the resource location mapping node generating Constrained Application Protocol, {CoAP}, resource identifiers of the resources from the scope information and the location information; and the resource location mapping node providing the CoAP resource identifiers to a resource directory (page 35, i.e. Req: POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light, the identifier is FDFD::ABCD is created, and location is “lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light, Table 4);

at least one of the resources belongs to a category (Table 4, either “light” or “sensor” category), said scope information describes at least a structure of the resources and the category (Table 4, i.e., . Req: POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light, page 35);
	the location information is provided as a plurality of addresses each of which is for each the resource (POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light indicates the location information as such, page 35). 

Regarding claim 2, CoAP discloses wherein said structure is based on types of information provided by the resources in the local network (Table 4).

Regarding claim 3, CoAP discloses wherein said scope information is provided as a set of Information Centric Networking, ICN, scopes (page 34-35).

Regarding claim 5, CoAP discloses wherein the CoAP resource identifiers are provided as CoAP resource Uniform Resource Identifiers, URIs (page, 35-36, coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; CoAP URI).

Regarding claim 6, CoAP discloses wherein each resource corresponds to at least one of a node, a data item, and a physical device in the local network (page 9, Figure 1).

Regarding claim 7, CoAP discloses wherein the location information is acquired from a gateway, GW, of the local network (Table 2).

Regarding claim 8, CoAP discloses wherein wherein each of the address is an individual internet protocol (IP) addresses of each resources (page 33-35, Table 2, IPv6 address).

Regarding claim 9, CoAP discloses wherein the IP address comprises a prefix identifying the local network and a suffix identifying the individual resources in the local network (page 35, i.e., FDFD::ABCD:1).

Regarding claim 11, CoAP discloses wherein generating CoAP resource identifiers further comprises:
generating one CoAP Uniform Resource Identifier, URI, for addressing at least two resources in the local network by combining the suffixes of the at least two resources (coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; page 35).

Regarding claim 12, CoAP discloses wherein the CoAP URI for addressing said at least two resources is the result of performing a bit-wise logic OR-operation between the suffixes of the at least two resources (coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; page 35).

Regarding claim 13, CoAP discloses wherein the CoAP URI for addressing said at least two resources represents a higher level scope information compared to the scope information of said at least two resources (page 35-36).



Regarding claim 15, CoAP discloses wherein the method further comprises: providing (SI 08) the CoAP resource identifiers to a domain name server, DNS, of the local network (page 53-55, page 34-35, Table 2, the CoPA resource identifier as “FDFD::ABCD” which describes DNS server of FDFD and the local network of ABCD).

Regarding claim 16, CoAP discloses wherein the method further comprises: acquiring new location information enabling determination of a specific location of a new resource in the local network; generating a CoAP resource identifier of the new resource by associating the scope information with the new location information; and providing the CoAP resource identifier of the new resource to the RD, thereby making the new resource discoverable (page 34-35; coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>).

Regarding claim 17, CoAP discloses wherein the method further comprises: acquiring new scope information of the resources (page 34-35).

Regarding claim 18, CoAP discloses wherein the method further comprises: generating new CoAP resource identifiers of the resources by associating the new scope information with the location information (para. 5.2, page 34-35).



Regarding claim 20, that instant claim is met by rejection of claim 1.

Regarding claim 21, CoAP discloses wherein the method further comprising a storage medium storing said set of operations, and wherein the processing circuitry is further configured to retrieve said set of operations from the storage medium to cause the resource location mapping node to perform said set of operations (page 34-35)

Regarding claim 23, that instant claim is met by rejection of claim 1.

Regarding claim 25, CoAP discloses wherein a first resource among the resources belongs to a first sub-category, a second resource among the resources belongs to a second sub-category, the first sub-category and the second sub-category belong to the category, and said scope information describes at least a hierarchical structure of the first resource, the second resource, the first sub-category, the second sub-category, and the category (page 34-35, Table 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over CoAP in view of Line Speed Publish/Subscirbe Inter-Networking (Hereinafter refers Line Speed).

Regarding claim 4, CoAP discloses all limitation of claim 1, 
CoAP does not explicitly disclose wherein the location information comprises an in-packet Bloom filter bit string;
Line Speed teaches wherein the location information comprises an in-packet Bloom filter bit string (page 205, left column, last paragraph starting with line Routing….Bloom Filter);
It would be obvious for one of ordinary skill in the art at the time of invention to modify CoAP to include Line Speed in order to allow a system to have alternative way of delivering the content faster to its destination. 

Regarding claim 10, CoAP in view of Hong discloses all limitation of claim 3, 
CoAP in view of Hong does not explicitly disclose wherein the location information comprises an in-packet Bloom filter bit string;
Line Speed teaches wherein the suffix is provided by said in-packet Bloom filter bit string (page 205, left column, last paragraph starting with line Routing….Bloom Filter);
It would be obvious for one of ordinary skill in the art at the time of invention to modify CoAP to include Line Speed in order to allow a system to have alternative way of delivering the content faster to its destination. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425